Citation Nr: 0207080	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  00-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to an increased rating for residuals of a 
fracture of the seventh cervical vertebra, currently 
evaluated as 10 percent disabling.

(The issue of service connection for a skin disorder will be 
the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to April 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for a skin 
disorder and headaches and granted service connection for 
residuals, status post avulsion fracture of sinus process C-7 
(claimed as broken neck), and assigned a 10 percent rating.

At the hearing before the undersigned Member of the Board 
dated January 2002, the veteran's representative raised a 
claim of entitlement to an increased rating for a left hand 
condition.  This matter is not properly before the Board at 
this time, and the matter is hereby referred to the RO for 
appropriate action .  The issue of service connection for 
hematuria was withdrawn at the hearing.


FINDINGS OF FACT

1. The veteran's headaches are causally related to his period 
of active service.

2.  The veteran's residuals, status post avulsion fracture of 
sinus process C-7 is manifested by symptoms reflective of 
tenderness and soreness to the left side, pain on movement 
and at the extremes of motion.


CONCLUSIONS OF LAW

1.  Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.303 (2001).

2.  The schedular criteria for a rating of 20 percent for 
residuals, status post avulsion fracture of sinus process C-
7, have been approximated.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5285-5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for entitlement to a higher evaluation and service 
connection as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
By virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim.  The veteran 
was also given the opportunity to appear and testify before a 
member of the Board to advance any and all arguments in favor 
of his claims.

I.  Service connection

The veteran claims that he is entitled to service connection 
for a skin disorder and service connection for headaches.  
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

With regard to headaches, service medical records indicate 
that the veteran was seen prior to active duty in September 
1989 for a possible concussion.  He had been found by a 
friend passed out on the garage floor.  CT scans were taken, 
and were found to be normal.  A note from a physician in 
October 1989 stated that the veteran had sustained a cerebral 
concussion with post-traumatic brain syndrome (headaches, 
dizziness) and cervical sprain.  He was advised to delay 
entering training for one month until a future examination.  
In January 1990, a statement from the same physician read the 
veteran had "no more headaches, blurry vision or 
dizziness."  He only suffered from minimal neck pain on 
movement.  Several days later the veteran entered active 
service.  

The veteran underwent a VA examination in August 1998.  The 
veteran stated that a few months after returning from Desert 
Storm, he developed a skin rash on his back, legs, elbows and 
arms.  An examination of the skin revealed the presence of 
erythematous skin rash on both posterior elbows and right 
popliteal area.  He was diagnosed with a skin rash of both 
elbows and right popliteal area.  With regard to the 
headaches, the examiner noted the veteran's complaints of 
headaches associated with his neck pain, which radiated down 
his arm to his fingers.  The diagnosis was vascular 
headaches, related to head and neck injury, with residuals of 
fracture of C5 with radiculopathy.

A personal hearing was conducted at the RO in May 2000.  The 
veteran testified that he was told by the doctors that his 
headaches could be due to the injury to his neck from a 
falling hatch or from trying to strain himself. 

A hearing was held before the undersigned Member of the Board 
in January 2002.  The veteran testified that he began 
suffering from headaches following his neck injury in 1991 or 
1992.  When he sought treatment, he was given medications 
such as Motrin and Tylenol.  He also stated that during his 
examinations, the physician did relate his headaches to his 
neck injury.  The veteran also related that the last time he 
was treated for his headaches was sometime during 1997.  
While his headaches have gotten worse, occurring 4-5 times a 
week, 2-3 times a day, the veteran stated that he had not 
received treatment since his separation in 1997.  

With regard to the claim for service connection for 
headaches, the medical evidence, namely the August 1998 VA 
examination, indicates that the headaches that the veteran 
suffers from are related to the head and neck injury he 
suffered while in service.  While the veteran has testified 
at his hearing that he did not receive continual treatment 
for headaches since leaving service, the August 1998 
examination provides a diagnosis which indicates a 
relationship between the veteran's current headaches and his 
neck injury in service.  Therefore, the Board finds that 
service connection for headaches is warranted.

II.  Increased rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In addition to applicable schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran underwent a VA examination in April 2001.  The 
veteran stated that he originally hurt his neck in 1992.  No 
surgery was performed at that time.  Since that time he has 
neck pain which causes headaches and radiates into the left 
shoulder.  He was wearing a brace.  A physical examination 
revealed some tenderness and soreness over the spinous 
processes of the cervical spine.  He could right and left 
rotate his neck 60 degrees, flex and extend 40 degrees with 
pain at the extremes.  No weakness could be noted in the left 
upper extremity.  He has a little decreased sensation, but no 
signs of any atrophy or muscle weakness.  The diagnosis was 
residual avulsion fracture, spinous process, seventh cervical 
vertebra, with cervical disk disease and carpal tunnel 
problem.  MRI reports of the cervical spine show normal 
alignment with mild narrowing of the disc space of C6-7.  
There was also some C6-7 mild central osteophyte formation 
without evidence of cord compression, foraminal or spinal 
stenosis.  

A hearing before the undersigned Member of the Board was 
conducted in January 2002.  The veteran testified that his 
neck problem has gotten progressively worse, and that he is 
regularly seeing a physician for treatment.  The veteran 
complained of loss of range of motion, cramping, burning 
sensations.  Headaches would come shortly afterwards.  
Standing, lifting and bending were difficult when he was 
suffering from pain in his neck.  The veteran also complained 
of constant, severe pain on movement.  The pain also affected 
his job as a mail clerk, as well as affected his daily 
activities such as spending time with his children, as well 
as mowing the lawn.

The veteran's residuals, status post avulsion fracture of 
sinus process C-7 is currently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2001).  Diagnostic Code 5285, 
which sets forth the rating criteria for residuals of 
vertebral fractures, contemplates a 100 percent evaluation 
with cord involvement, when bedridden or requiring long leg 
braces.  Without cord involvement but with abnormal mobility 
requiring a neck brace, a 60 percent evaluation is assigned.  
In other cases, the disability is rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2001). 

As there is no evidence of cord involvement due to the 
fracture, a higher rating under Diagnostic Code 5285 is not 
in order.  Nonetheless, Diagnostic Code 5285 provides that in 
cases in which there is no cord involvement with additional 
symptomatology due to such involvement, the disability is to 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  In this case, the Board finds that there is 
evidence of definite limited motion and that the rating for 
such symptomatology should be added to the 10 percent rating.  

Diagnostic Code 5290, which addresses limitation of motion of 
the cervical spine, affords a 30 percent evaluation for 
severe limited motion, a 20 percent rating for moderate 
limited motion and a 10 percent rating for slight limited 
motion.  The April 2001 VA examination indicated that the 
veteran could right and left rotate his neck 60 degrees, flex 
and extend 40 degrees with pain at the extremes.  The veteran 
also testified at his hearing that he suffered from severe 
pain on movement, which has affected his daily activities.  
With resolution of reasonable doubt, the veteran's symptoms 
probably are closer to "moderate" rather than "slight."   

Notwithstanding the Board's decisions in this case as set 
forth above, the Board is not precluded from consideration of 
the veteran's claims on an extraschedular basis.  The 
potential application of Title 38 of the Code of Federal 
Regulations (2001) in addition to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001) have also been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  In particular, the Board has considered his 
assertions that his service-connected disability has caused 
him to experience difficulty in performing his work-related 
duties.  However, the Board finds that there has been no 
showing that the service-connected disability at issue here 
has caused marked interference with employment, has 
necessitated frequent periods of hospitalization, or 
otherwise render impracticable the application of the regular 
schedular standards.  To the extent that the veteran may 
experience functional impairment due to the service-connected 
disability addressed here, the Board finds that such 
impairment is contemplated in the currently assigned rating.  
In essence, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards. 


ORDER

Service connection for headaches is granted.

Entitlement to a rating of 20 percent for residuals, status 
post avulsion fracture of sinus process C-7, is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


